Citation Nr: 1024795	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-30 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a bowel disorder, to 
include as secondary to a gunshot wound related to PTSD.  

3.  Entitlement to service connection for a bladder disorder, to 
include as secondary to a gunshot wound related to PTSD.  

4.  Entitlement to service connection for nerve damage, claimed 
also as left foot drop and partial paralysis of the left lower 
extremity, to include as secondary to a gunshot wound related to 
PTSD.  

5.  Entitlement to service connection for spinal cord damage with 
residual low back disablement, to include as secondary to a 
gunshot wound related to PTSD.  

6.  Entitlement to service connection for a hip disorder, to 
include as secondary to a gunshot wound related to PTSD.  

7.  Entitlement to service connection for a knee disorder, to 
include as secondary to a gunshot wound related to PTSD.  

8.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to a gunshot wound related to PTSD.  

9.  Entitlement to service connection for an immunity disorder, 
to include as secondary to a gunshot wound related to PTSD.  

10.  Entitlement to service connection for a spleen disorder, to 
include as secondary to a gunshot wound related to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970, 
to include service in Vietnam from November 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in October 2005 by the 
VARO in Phoenix, Arizona, denying the Veteran's claims for 
service connection for PTSD and a variety of disorders alleged to 
be secondary to PTSD and a related gunshot wound of the chest.  

Pursuant to his request, the Veteran was afforded an RO hearing 
in August 2008, in addition to a hearing before the Board, 
sitting at the RO, in December 2009.  Transcripts of both 
hearings are of record.  It is also noted that at the time of the 
December 2009 hearing, additional documentary evidence was 
submitted along with a written, signed waiver for its initial 
consideration by the RO.  

The Board herein adjudicates only the merits of the Veteran's 
claim for service connection for PTSD, finding that the evidence 
supports entitlement to the requested benefit.  All other 
matters, however, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA's Appeals 
Management Center (AMC) located in Washington, DC.


FINDING OF FACT

The evidence is in at least relative equipoise that the Veteran 
has PTSD related to one or more confirmed stressors occurring in 
Vietnam.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for PTSD, which constitutes a complete grant of the 
Veteran's claim.  Therefore, no discussion of VA's duty to notify 
or assist is necessary.  The other issues are addressed in the 
remand section of this decision.

Service connection will be granted if it is shown that the 
appellant suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of duty, 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection also may be 
granted for any disease initially diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions relating to questions 
of medical diagnosis or etiology do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  
Service connection for PTSD requires a verified stressor unless a 
veteran engaged in combat and such combat is the alleged 
stressor.  Id.

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who 
engaged in combat with the enemy during a period of war, and the 
claimed disease or injury is combat-related, lay evidence of 
inservice incurrence or aggravation of a disease or injury shall 
be accepted if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the lack of official 
record of such incurrence or aggravation during service.  In this 
instance, the Veteran alleges combat service and contends that 
one or more combat-related and noncombat-related stressors led to 
the onset of his PTSD.  Notice is taken, too, that 38 U.S.C.A. 
§ 1154(b) does not address the questions of the existence of a 
present disability or of a nexus between such disability and 
service, both of which are required for a grant of service 
connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

In a decision from the United States Court of Appeals for 
Veterans Claims (Court), the Court held that one cannot conclude 
from the mere absence on a veteran's Department of Defense Form 
214, Report of Separation or Discharge, of a medal or citation 
evincing combat that such veteran in fact did not engage in 
combat with the enemy.  Daye v. Nicholson, 20 Vet. App. 512 
(2006).  In Daye the Court pointed out that VA had failed to 
notify the veteran of securing evidence from alternative sources, 
to include "buddy" statements, nor had VA in that case, as in the 
case at hand, made any attempt to verify claimed combat duty 
through unit histories or other documents at the U.S. Army Joint 
Services Records Research Center or other official sources.  The 
Board further notes that, with respect to being subjected to 
weaponry fire, to include mortar or rocket attacks on a base, 
corroboration of every detail of such a claimed stressor, 
including personal participation, is not required; independent 
evidence that the incident occurred is sufficient.  See Pentecost 
v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 
Vet. App. 307, 310-311 (1997).  The fact that a veteran was 
stationed at a locale where some of the asserted events occurred 
would strongly suggest that he was, in fact, exposed to those 
events.  Pentecost, supra.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary depending on 
whether or not a veteran was "engaged in combat with the enemy."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Where it is 
determined, through recognized military citations or other 
supportive evidence, that a veteran was engaged in combat with 
the enemy and the claimed stressors are related to such combat, 
that veteran's lay testimony regarding claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  Id.

If, however, it is determined that a veteran did not engage in 
combat, then his lay testimony, by itself, is insufficient to 
establish the alleged stressor(s).  Instead the record must 
contain service records or other independent credible evidence to 
corroborate the veteran's account of in-service stressors.  
Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  In sum, if the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding inservice stressors is insufficient to 
establish the occurrence of the stressor and must be corroborated 
by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).  

Service department records indicate that the Veteran's military 
occupational specialty during his tour of duty in Vietnam was 
that of a light vehicle operator and he has offered credible oral 
and written testimony that, at times while serving in Vietnam, he 
was assigned to be the driver of his commanding officer or served 
on perimeter guard duty, and in each activity, he was subject to 
enemy weapons fire.  Notwithstanding the absence of any award or 
decoration evincing combat duty, his exposure to enemy weapons 
fire either while performing guard duty or driving a vehicle 
suggests that he was in fact in combat.  

Moreover, the Veteran offers a credible account of having 
volunteered to accompany a First Sergeant on a detail to Saigon 
to pickup by plywood and was told to meet that First Sergeant at 
7:30 am the following morning.  However, the Veteran was late in 
arriving at the appointed time and a fellow soldier accompanied 
the First Sergeant on the detail in his place.  En route to 
Saigon, their vehicle was ambushed and both occupants were 
killed.  The Veteran produces a photograph of the bullet-ridden 
vehicle as proof of the occurrence of such incident, noting that 
the back of the photograph contains the date of March 1970 as a 
handwritten annotation.  While such incident did not involve the 
Veteran's own personal involvement in combat, it its occurrence 
is sufficiently verified as to constitute an inservice stressor.  

Various other stressors are also set forth by the Veteran.  Among 
those incidents were the physical beating of the Veteran by 
another soldier, the placement of LSD in the Veteran's beer and 
his unwitting consumption thereof, his observation of a wounded 
soldier at a Medivac station who later died, and an assault 
against him by five or six other soldiers and their attempt to 
retaliate once he identified the perpetrators to authorities.  
Independent evidence verifying the occurrence of these incidents 
is lacking, notwithstanding the RO's failure to develop this 
claim on the basis of personal assault.  See 38 C.F.R. 
§ 3.304(f)(3); Adjudication Procedure Manual M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 2005); 

Receiving enemy fire may constitute participation in combat.  See 
Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination 
that a service person engaged in combat with the enemy may be 
supported by any evidence which is probative of that fact, and 
there is no specific limitation of the type or form of evidence 
that may be used to support such a finding.  VAOPGCPREC 12-99 
(1999).  

Here, there is evidence of the Veteran's engagement in combat 
with the enemy and stressors involving his exposure to enemy 
weapons fire while serving in combat.  In addition, there is also 
shown to be a non-combat stressor occurring in Vietnam, as 
referenced above, in which the Veteran failed to accompany his 
First Sergeant to Saigon to retrieve plywood, and the ambush and 
killing of those who in fact made that trip.  

It, too, is significant that service treatment records identify 
that the Veteran sought assistance at the Mental Health Clinic in 
April 1970 for a situational anxiety reaction.  The particulars 
prompting the Veteran to seek mental health assistance or the 
outcome of any such evaluation are not reflected in available 
service records.  The Veteran, however, indicates that in that 
time frame he was hallucinating regarding his death, his judgment 
by God, and its aftermath.  Bolstering the Veteran's account are 
his April 1970 letter to his mother indicating that he was 
"going a little off," not feeling right at times, and unable to 
think, and statements offered in October 1972 by a fellow soldier 
who served with the Veteran in Vietnam regarding occasional enemy 
attacks to which their post was subjected and his observation of 
changed behaviors of the Veteran while in Vietnam from normalcy 
to isolation and irrationality.  

The Veteran's postservice adjustment is shown to have been 
difficult at best.  Testimony from the Veteran's spouse, mother, 
mother-in-law, and others is to the effect that the Veteran was 
distant, cold, suspicious, and fearful, as well as prone to 
violence.  Various domestic difficulties were noted to have 
resulted in visits to their home by law enforcement and on one 
occasion in January 1971 when his wife was attempting to contact 
the police the Veteran attempted to grab hold of her and she shot 
him in the chest with a pistol.  Hospitalization and surgical 
intervention followed for treatment of the resulting injuries, in 
addition to what was then diagnosed as a sociopathic personality 
type, and Veteran's involuntary commitment in a State court in 
Oklahoma.  Notably, more recent evaluation notes compiled during 
a course of VA treatment during the 2000s indicates that the 
diagnosis of a sociopathic personality may have actually been a 
mischaracterization of the Veteran's PTSD.  

Also reflected by the evidence on file is a course of VA 
treatment initiated in 1999, and during that period of medical 
care, a diagnosis of PTSD linked to Vietnam events was recorded 
in October 2004.  Intrusive thoughts of Vietnam experiences, as 
well as certain triggers therefor were cited.  When evaluated by 
VA in November 2004, some of the stressors herein identified were 
described by the Veteran.  

In sum, it is shown that the Veteran engaged in combat with the 
enemy and that he had at least one or more combat-related 
stressors involving exposure to enemy weapons fire.  The record 
otherwise sufficiently documents the occurrence of a separate, 
non-combat stressor involving the death of fellow soldiers, one 
of whom replaced the Veteran, who were ambushed en route to 
Saigon.  PTSD related to inservice stressors has been identified 
and treated by VA medical professionals over a period of many 
years and there is clinical evidence linking the Veteran's PTSD 
to verified stressors.  On that basis, the Board finds that the 
record supports entitlement to the benefit sought on appeal and 
service connection for PTSD is therefore granted.  


ORDER

Service connection for PTSD is granted.  


REMAND

With respect to the issues remaining on appeal, it is the 
Veteran's primary contention, in effect, that the gunshot wound 
to his chest in January 1971 and all of the residual damage to 
various body parts and systems are the direct result of his now 
service-connected PTSD.  Had he not had PTSD he would not have 
engaged in the violent, irrational behavior which made his wife 
fear for her life and prompted her to shoot him in the chest.  

The Board finds that additional development is necessary before 
adjudicating those issues.  Although the police report and the 
hospitalization report from 1971 are of record, there is no 
record of the court proceeding that was the subject of testimony 
at the hearing.  The RO should attempt to obtain all court 
records related to the Veteran's wife's arrest and the 
disposition of the case against her.  These records are most 
likely located with the City of Baltimore, although if not found, 
a search should be made in the County of Baltimore as well.

Additionally, there is no medical information indicating whether 
the Veteran was suffering from PTSD at the time he was shot in 
January 1971.  He should be scheduled for an examination and an 
opinion should be requested regarding that fact.

Accordingly, the issues of service connection for bowel and 
bladders disorders, nerve and spinal cord damage, hip and knee 
disabilities, erectile dysfunction, and immunity and spleen 
disorders, are REMANDED for the following actions:

1.  Provide notice to the Veteran under the 
VCAA as to what is necessary for a claim of 
secondary service connection to be granted 
and what evidence VA will obtain and what 
evidence the Veteran is responsible for 
obtaining.

2.  Obtain all pertinent VA records of 
treatment, not already on file, which were 
compiled since June 2005.  

3.  Obtain all court records relating to 
the charges brought against the Veteran's 
wife for shooting him in January 1971.  
These records would most likely be found in 
the court records for the City of 
Baltimore, Maryland in 1971 or 1972.  If no 
records are found, a search should be made 
in the County of Baltimore as well.

4.  The RO/AMC should schedule the Veteran 
for a psychiatric examination.  A complete 
copy of the claims folder must be provided 
to the examiner.  The examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (i.e. 50 percent 
probability or more) that the Veteran was 
suffering from PTSD in 1971.  If he was, 
the examiner is requested to identify the 
manifestations and symptoms of the 
Veteran's PTSD at that time.  A complete 
rationale for any opinion offered must be 
provided.

5.  After the above development is 
completed, readjudicate the remaining 
issues on appeal based on all of the 
evidence on file and all governing law and 
regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period in which to respond, 
before the record is returned to the Board 
for further review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AMC/RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to obtain 
additional development.  No inference should be drawn regarding 
the final disposition of the claim(s) in question as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


